DETAILED ACTION
Claims 1-15 and 18-20 were rejected in Office Action mailed on 06/23/2022.
Applicant filed a response, amended claims 1-15 and 18-20 on 09/22/2022.
Claims 1-20 are pending, and claims 16-17 are withdrawn.
Claims 1-15 and 18-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of co-pending Application No. 16770594 (co-pending). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
The present claims require an aqueous silicate solution containing ions of metal having an atomic number selected from atomic numbers 21-31, 39-50, 57-82, and 89-93.
The co-pending claims meet all limitations of the present claims. Specifically, co-pending recites wherein said ions are present at a total concentration of from 1 ppm to 3000 ppm by weight of the dispersion (co-pending, claim 6); and therefore the aqueous silicate solution containing metal ions recited in claim 1 would also have ions present a total concentration of from 1 ppm to 3000 ppm by weight of the solution.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of PQ, and taken in view of evidence by Suba, Iron minerals removal from different quartz sands, Procedia Earth and Planetary Science, 2015, 849-854 (Suba).
Regarding claims 1-4, 7-9, 12-13 and 18, Taylor discloses to produce the best filterable silicate solution, a silicate in which the ratio of SiO2, to Na2O was 3: 1 (i.e., alkali silicate) and which was made from quartz sand containing 0.64% iron (i.e., atomic number of 26, a transition metal) and aluminum oxide, dissolved to a 40 Baume solution (Taylor, paragraph spanning between pages 1-2).
According to Suba, for quartz sands, the average ratio of iron oxide (i.e., Fe2O3) to alumina oxide (i.e., Al2O3) is 0.3 (i.e., (0.26+0.36+1.03)/(2.91+1.71+1.03)=0.3) (Suba, page 850, Table 1). Therefore, the iron content in the silicate of Taylor is 0.15% (i.e., 0.64%*0.3/1.3*(56*2/152)=0.10%, molecular weight of Fe2O3 is 152 g/mol, elemental weight of Fe is 56 g/mol).
Furthermore, according to PQ, product E® (i.e., substantially identical to that of the silicate solution of Taylor) has 8.6% Na2O and 27.7% SiO2, therefore it would have been obvious to a person of ordinary skill in the art that the silicate solution of Taylor would have a concentration of about 8.6% Na2O and about 27.7% SiO2. Accordingly, the iron content in the silicate solution of Taylor would be about 360 ppm (i.e., 0.10%*(8.6%+27.7%)/1= 0.036%=360 ppm).

Regarding claims 5-6, as applied to claim 1, Taylor discloses that a silicate in which the ratio of SiO2, to Na2O was 3: 1, dissolved to a 40 Baume solution (Taylor, paragraph spanning between pages 1-2). According to PQ, various products with SiO2 to Na2O weight ratio of 2.40 to 3.25, and at a density of 40 to 50 Baume, have a pH value of 11.3 to 12.0 (PQ, page 11, Table 2). Therefore, the silicate of Taylor would necessarily have a pH of 11 to 12, which reads upon the ranges of the present claims.

Regarding claim 10, as applied to claim 1, further according to PQ, product E® (SiO2 to Na2O weight ratio of 3.22, Baume of 40.0) has a concentration of SiO2 of 27.7%. Further, according to Figure 2 (Taylor, page 12), the solid content of the silicate of Taylor (i.e., SiO2 to Na2O weight ratio of 3, Baume of 40.0) would have a slightly lower content of solid and SiO2. Therefore, the silicate of Taylor would necessarily have a concentration of SiO2 of slightly lower than 27.7%, which reads upon the range of the present claim.

Regarding claim 11, as applied to claim 10, Taylor does not explicitly disclose wherein the amount corresponds to a concentration of SiO2 in the solution of from 2% to 20% by weight of the solution.
With respect to the difference, PQ teaches sodium silicate (PQ, page 13, 1st paragraph). PQ specifically teaches for silicate with SiO2 to Na2O ratio of 3.22 (i.e., substantially identical of that of the silicate of Taylor), a Na2O concentration of 4-10%, which would correspond to a SiO2 concentration of 13 to 32% (PQ, page 13, Figure 3).
As PQ expressly teaches, viscosity of sodium silicate solutions would decrease with lower concentration of Na2O (i.e., also SiO2) (PQ, page 13, Figure 3).
PQ is analogous art as PQ is drawn to sodium silicate.
In light of the motivation of using sodium silicate with lower concentration of Na2O (i.e., also SiO2), as taught by PQ, it therefore would have been obvious for a person of ordinary skill in the art to lower the concentration of Na2O (i.e., also SiO2), e.g., to a concentration of 13 to 32%, in order to reduce viscosity, and thereby arrive at a concentration of SiO2 that encompasses the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 15, Taylor further discloses 0.20 lbs. hydrated lime and 0.295 sodium carbonate for each 100 lbs. of glass were found entirely satisfactory with a silicate in which the ratio of SiO, to Na2O was 3: 1 and which was made from quartz, dissolved to a 40 Baume solution (i.e., does not use a complexing agent, reading upon wherein the solution is free from any complexing agent for the ions of metal, or contains complexing agent(s) for the ions of metal in a total molar ratio of complexing agent(s) to such ions of lower than 1:100.) (Taylor, paragraph spanning between pages 1-2).

Regarding claim 19, as applied to claim 18, according to PQ, various products with SiO2 to Na2O weight ratio of 2.40 to 3.25, and at a density of 40 to 50 Baume, have a pH value of 11.3 to 12.0 (PQ, page 11, Table 2). Therefore, the silicate of Taylor would have a pH of 11 to 12, which reads upon the range of the present claim.

Regarding claim 20, as applied to claim 18, Taylor further discloses 0.20 lbs. hydrated lime and 0.295 sodium carbonate for each 100 lbs. of glass were found entirely satisfactory with a silicate in which the ratio of SiO, to Na2O was 3: 1 and which was made from quartz, dissolved to a 40 Baume solution (i.e., does not use a complexing agent, reading upon wherein said solution is essentially free from any complexing agent for said metal ions) (Taylor, paragraph spanning between pages 1-2).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of PQ, as applied to claim 1 above, and further in view of Tjandra et al., Interaction between silicates and ionic surfactants in dilute solution, Langmuir, 2006, 22, 1493-1499 (Tjandra).
Regarding claim 14, as applied to claim 1, Taylor in view of PQ does not explicitly disclose comprising one or more surfactants.
With respect to the difference, Tjandra teaches the interaction between silicate ions and surfactants (Tjandra, Abstract). Tjandra specifically teaches cetyltrimethylammonium bromide (CTAB, i.e., a surfactant) was prepared in water and added dropwise to the sodium silicate solution (Tjandra, page 1494, right column, 1st paragraph).
As Tjandra expressly teaches, CTAB helps further condensation of SiO- to SiOH and eventually forms mesoporous silica.
Tjandra is analogous art as Tjandra is drawn to silicate.
In light of the motivation of adding a surfactant, such as CTAB, to sodium silicate, as taught by Tjandra, it therefore would have been obvious to a person of ordinary skill in the art to add a a surfactant, such as CTAB, to the sodium silicate solution of Taylor in view of PQ, in order to further condensation of SiO- to SiOH and to form mesoporous silica, and thereby arrive at the claimed invention.


Response to Arguments
In response to Applicant’s remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP 804 IB and IB1).
	
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. 

In response to the amended claim 1, which recites, “wherein said ions are present at a total concentration of from 50 ppm to 5000 ppm by weight of the aqueous silicate solution”. It is noted that the referenced teaching from Taylor would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102 rejections over Taylor are withdrawn from the record. However, the amendments necessitate a new set of rejections over Taylor in view of PQ as set forth above.

Applicant primarily argues:
“Taylor however does not teach that iron is present in the silicate solution in the form of ions. In the left hand column at page 1, lines 7-10, Taylor mentions that solid sodium silicate glass contains small amounts of impurities, such as iron, aluminum, calcium and magnesium compounds. (Emphasis added.) Taylor teaches that some of these impurities remain insoluble and form a suspension of more or less colloidal particles which either pass through filter cloth or form a slimy precipitate thereof (left hand column at page 1, lines 17-20). Taylor moreover notes that formation of these colloidal impurities is favored when the sodium  
silicate glass contains relatively high proportions of aluminum and iron (left hand column at page 1, lines 36-39). In view of these findings, Taylor proposes a method of purifying the silicate solution by causing the colloidal impurities to settle out. 
That iron is not present in ionic form in the silicate solution of Taylor is again highlighted at page 1, right hand column, lines 87-90, where Taylor refers to "the slimy iron and aluminum compound" which is caused to agglomerate by the treatment of Taylor. 
Finally, in claim 1, the process of Taylor is defined as one of purifying a sodium silicate solution containing suspended insoluble impurities. Taylor thus teaches a sodium silicate solution containing certain insoluble impurities, such as insoluble iron compounds, and how to remove these insoluble impurities by precipitation. Taylor does not even remotely suggest that the sodium silicate solution may contain ionic iron, as in the presently claimed invention. Rather, Taylor may be seen as teaching away from such a solution. Since Taylor teaches iron present in the form of one or more insoluble compounds, the calculations of the Examiner are not relevant for the presently claimed invention, where the metal (e.g., iron) is present in the form of ions.”

Remarks, p. 6-7

The Examiner respectfully traverses as follows:
Firstly, the specification discloses “The silicate solutions used according to the present invention are "non-true solutions" or "colloid solutions" ” (specification, page 3, lines 14-16). Therefore, it is understood that for silicate solutions, colloidal components are considered as part of the solution. 
Secondly, the present claim does not require the ions of metal to be present in a complete soluble form.
Thirdly, colloidal particles of metal compounds of Taylor would still read upon the claimed limitation of ions of metal, as colloidal particle metal compounds contain ions of metal.

Applicant further argues:
“The Examiner combines the teaching of Taylor with that of PQ, taken in view of evidence by Suba. However, neither PQ nor Suba changes the fact that Taylor teaches silicate solutions containing only iron only as an insoluble compound, not as iron ions.”

Remarks, p. 7

The Examiner respectfully traverses as follows:
Firstly, it is noted that while PQ and Suba does not disclose all the features of the present claimed invention, PQ is used as teaching reference, namely sodium silicate with lower concentration of Na2O (i.e., also SiO2), e.g., to a concentration of 13 to 32%, in order to reduce viscosity, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Secondly, it is noted that while Suba does not disclose all the features of the present claimed invention, Suba is used as evidentiary support, namely for quartz sands, the average ratio of iron oxide (i.e., Fe2O3) to alumina oxide (i.e., Al2O3) is 0.3, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention. Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732